           Case 1:18-cv-01582-PGG Document 51 Filed 11/26/19 Page 1 of 2



                                                                               Jason C. Rodgers
                                                                               (817) 334-7213 (Direct Dial)
                                                                               (817) 870-5113 (Direct Fax)
                                                                               jrodgers@jw.com



                                          November 26, 2019


  By ECF
  The Honorable Paul G. Gardephe
  United States District Judge
  Southern District of New York
  40 Centre Street, Room 2204
  New York, New York 10007

         Re:      Securities and Exchange Commission v. Montroll
                                18 Civ. 1582 (PGG)

  Dear Judge Gardephe:

         This firm, together with McKool Smith, represents Defendants Jon E. Montroll and
  Bitfunder.

        We respectfully submit this letter pursuant to the Court’s April 18, 2018, Order directing
  Defendants to submit a status letter every thirty days.

          The parties have agreed on proposed settlement terms, and the Commission’s staff intends
  to submit the proposed settlement to the Commission for approval. Given that the approval process
  could take several months to conclude, Defendants propose submitting the next status report on or
  about January 27, 2020, or when the Commission makes its decision, whichever occurs sooner.


                                                 Respectfully submitted,

                                                         /s/

                                                 Jason Rodgers
  cc:    All counsel (by ECF)




JW | FORT WORTH     777 Main Street, Suite 2100 • Fort Worth, Texas 76102 | www.jw.com | Member of GLOBALAW™
        Case 1:18-cv-01582-PGG Document 51 Filed 11/26/19 Page 2 of 2

November 26, 2019
Page 2


SO ORDERED:



_______________________________
The Honorable Paul G. Gardephe
United States District Judge

Dated: November _____, 2019
